Citation Nr: 1727977	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder and alcohol use disorder.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to January 1969.
This matter comes to the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining outstanding records pertinent to the issue on appeal and scheduling a VA examination.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the development sought as part of the December 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Despite the AOJ's actions, the Board finds that there has not been substantial compliance with the December 2014 remand directives, necessitating further remand of this matter.

The Veteran seeks service connection for PTSD, major depressive disorder, anxiety disorder and alcohol use disorder.  He contends that current PTSD is related to a stressful event unrelated to combat concerning two friends who were killed in separate instances while he was serving on active duty.  

The record contains VA and private treatment records noting diagnoses of and treatment for PTSD, major depressive disorder, and alcohol dependence.  
However, review of the claims file indicates that further development is required.  Specifically, the record shows that there is a reasonable possibility that relevant Social Security Administration records exist that have not been obtained by VA.  A May 2006 private treatment record from Southern Highlands indicates treatment for depression, anxiety, and PTSD noting that the Veteran reported he "got [a] letter from social security states his depression is not bad."  A subsequent August 2006 private treatment record from Southern Highlands indicates treatment for depression, anxiety, and PTSD noting in part, "social security denied."  Thus, there is evidence that the Veteran applied for social security benefits and that the application had to do with his depression.  VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.  § 3.159 (c), (d) (2016).  This duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

There is no indication in the claims file that records have been requested from the Social Security Administration (SSA).  As long as a reasonable possibility exists that SSA disability records are relevant to a veteran's claim, VA is required to assist the veteran in obtaining the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the AOJ must make necessary efforts to obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.

Although the Veteran was afforded a VA mental health examination in March 2016, based on receipt of the above outstanding records, the AOJ should seek an addendum opinion from the examiner to consider additional evidence added to the claims file since the March 2016 VA examination.  Accordingly, prior to arranging for further medical opinion, to ensure that all due process requirements are met, and the record is complete, the AOJ must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration a copy of its records pertinent to any claim of the Veteran for Social Security disability benefits, as well as copies of all medical records underlying that claim and determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  If the SSA records are obtained, return the claims file to the March 2016 VA examiner for preparation of an addendum opinion.  The entire claims file, including a copy of this Remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  If the March 2016 examiner is not available, ensure that the Veteran is scheduled for an examination by another appropriate practitioner. 

The examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had any psychiatric disorder to include PTSD, major depressive disorder, anxiety disorder and alcohol use disorder during the appeal period that is related to his military service.  

(b)  For any psychiatric disorder other than PTSD, major depressive disorder, anxiety disorder and alcohol use disorder that is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service.

A complete rationale for any opinion(s) expressed should be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  Thereafter, readjudicate the claim that is the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




